                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA

 HUSSEIN S.M.,                                        Civil No. 21-348 (JRT/TNL)


                                 Petitioner,

 v.
                                                          MEMORANDUM
 MERRICK GARLAND, U.S. Attorney General;
                                                        OPINION AND ORDER
 ALEJANDRO MAYORKAS, Secretary,
                                                      REJECTING REPORT AND
 Department of Homeland Security; TAE D.
                                                     RECOMMENDATION OF THE
 JOHNSON, Acting Director, Immigration
                                                        MAGISTRATE JUDGE
 and Customs Enforcement; MARCOS
 CHARLES, Director, St. Paul Field Office,
 Immigration and Customs Enforcement;
 and JOEL BROTT, Sheriff, Sherburne County,

                              Respondents.


      Bruce H. Little, BARNES & THORNBURG, LLP, 225 South Sixth Street, Suite
      2800, Minneapolis, MN 55402; and John R. Bruning, THE ADVOCATES FOR
      HUMAN RIGHTS, 330 Second Avenue South, Suite 800, Minneapolis, MN
      55401, for petitioner.
      Ana H. Voss, Ann M. Bildtsen, and Chad A. Blumenfield, UNITED STATES
      ATTORNEY’S OFFICE, 300 South Fourth Street, Suite 600, Minneapolis, MN
      55415, for respondents.


      Petitioner Hussein S.M. filed a petition for a Writ of Habeas Corpus pursuant to 28

U.S.C. § 2241, requesting release from immigration detention on the grounds that he is

unlikely to be removed to Ethiopia in the reasonably foreseeable future. Magistrate Judge

Tony Leung issued a Report & Recommendation (“R&R”), recommending that the Court

deny the petition without prejudice. Petitioner objected.
       The Court finds that Petitioner’s detention for eighteen months during

immigration proceedings, including over nine months in post-final order detention,

constitutes prolonged detention without legal justification and presents significant due

process concerns. Petitioner has provided good reason to believe that removal is not

likely in the reasonably foreseeable future and the Court finds that conditions in Ethiopia

have deteriorated considerably since the Magistrate Judge issued the R&R, which the

United States has not sufficiently rebutted. The Court finds that supervised release, as

provided for in 8 U.S.C. § 1231(a)(3), is a less restrictive alternative to detention that

serves all parties’ interests. The Court will therefore sustain Petitioner’s objections, reject

the R&R, grant the habeas petition, and order Petitioner’s immediate release from

custody and into supervision.


                                       BACKGROUND


       Petitioner is a native and citizen of Ethiopia and was admitted to the United States

as a refugee in 2006. (Petition ¶ 10, Feb. 5, 2021, Docket No. 1.) Petitioner subsequently

adjusted his status to Lawful Permanent Resident. (Id.) Petitioner was detained by

Immigration and Customs Enforcement (“ICE”) in November 2019, and on February 13,

2020, an Immigration Judge (“IJ”) ordered his removal to Ethiopia as an alien convicted of

two crimes involving moral turpitude not arising out of a single scheme of criminal

misconduct, pursuant to Section 237(a)(2)(A)(ii) of the INA. (Id. ¶ 11; 1st Decl. of William

J. Robinson (“1st Robinson Decl.”) ¶¶ 9–12, Mar. 1, 2021, Docket No. 9.) The Board of

                                              -2-
Immigration Appeals dismissed Petitioner’s appeal of the IJ’s order on August 6, 2020,

and he is being held in post-final order detention in the Sherburne County Jail. (Petition

¶¶ 11–12; 1st Robinson Decl. ¶ 13.).

       On February 5, 2021, Petitioner filed a petition for Writ of Habeas Corpus pursuant

to 28 U.S.C. § 2241, arguing that he has been subjected to prolonged detention in

violation of 8 U.S.C. § 1231 and his Fifth Amendment rights to substantive due process,

and that he is entitled to release pursuant to the Supreme Court’s decision in Zadvydas v.

Davis, 533 U.S. 678 (2001). (Petition ¶¶ 8, 56–62.) The United States opposes the

petition. (Resp. Habeas Petition, Mar. 1, 2021, Docket No. 8.)

       The Magistrate Judge issued an R&R, recommending that the Court deny the

petition because Petitioner has not demonstrated that he is unlikely to be removed in the

reasonably foreseeable future and is therefore not entitled to relief under Zadvydas.

(R&R at 15–17, Apr. 9, 2021, Docket No. 11.) The Magistrate Judge considered Ethiopia’s

delay in issuing travel documents, the COVID-19 pandemic, and ICE Agency Memoranda

related to immigration enforcement and removal priorities and concluded that none of

those factors indicate that removal is unlikely or unforeseeable at this time. (Id. at 9–14.)

The Magistrate Judge recommended that the Court dismiss the petition without

prejudice, however, so that Petitioner could seek redress should he be subject to

prolonged detention with no significant likelihood of removal in the future. (Id. at 17.)




                                             -3-
       Petitioner filed objections to the R&R. (Pet. Obj. R&R at 4–10, Apr. 23, 2021,

Docket No. 13.) On May 7, 2021, the United States filed a response, stating that the

Ethiopian Embassy issued a travel document for Petitioner on April 29, 2021 and that

Petitioner is manifested and scheduled to be removed to Ethiopia on a chartered flight

sometime in the summer of 2021. (Gov’t Resp. Pet. Obj. at 1–2, May 7, 2021, Docket No.

14; Suppl. Decl. of William J. Robinson ¶¶ 4–5, May 7, 2021, Docket No. 15.) At a status

conference on May 17, 2021, the United States indicated that Petitioner would likely be

on a commercial, rather than chartered, flight and that plans have been changed

repeatedly and were subject to further change and may be influenced by political

conditions in Ethiopia.


                                       DISCUSSION

I.     STANDARD OF REVIEW

       After a magistrate judge files an R&R, a party may file “specific written objections

to the proposed findings and recommendations.” Fed. R. Civ. P. 72(b)(2); accord D. Minn.

LR 72.2(b)(1). “The objections should specify the portions of the magistrate judge’s report

and recommendation to which objections are made and provide a basis for those

objections.” Mayer v. Walvatne, No. 07–1958, 2008 WL 4527774, at *2 (D. Minn. Sept.

28, 2008). For dispositive motions, the Court reviews de novo a “properly objected to”

portion of an R&R. Fed. R. Civ. P. 72(b)(3); accord D. Minn. LR 72.2(b)(3). “Objections

which are not specific but merely repeat arguments presented to and considered by a


                                            -4-
magistrate judge are not entitled to de novo review, but rather are reviewed for clear

error.” Montgomery v. Compass Airlines, LLC, 98 F. Supp. 3d 1012, 1017 (D. Minn. 2015).


II.    ANALYSIS

       The Fifth Amendment prohibits the United States from depriving any person of

their liberty without due process of law. U.S. Const. amend. V. Those detained pending

a final removal order, pursuant to 8 U.S.C. § 1231, retain their liberty interests such that

prolonged or indefinite detention presents significant due process concerns. Zadvydas,

533 U.S. at 699.

       Congress has established a statutory framework which provides that individuals

ordered removed may be detained during a 90-day removal period, from the date the

removal order becomes administratively final. 8 U.S.C. § 1231(a)(1). A person with a final

order of removal who is not removed within the removal period “shall be subject to

supervision,” and may be required to periodically appear before an immigration officer,

obey reasonable written restrictions, and provide information or submit to medical

evaluations if necessary. Id. § 1231(a)(3). A person may be detained beyond the removal

period if they are determined to be “a risk to the community or unlikely to comply with

the order of removal.” Id. § 1231(a)(6).

       The Supreme Court explained in Zadvydas that immigration detention pursuant to

8 U.S.C. § 1231 exceeding six months raises significant constitutional concerns. 533 U.S.

at 701. Although due process does not dictate release of every person detained for longer


                                            -5-
than six months, “as the period of prior postremoval confinement grows, what counts as

the ‘reasonably foreseeable future’ conversely would have to shrink.” Id. Under the

Zadvydas framework, the detained person has the initial burden to provide “good reason

to believe that there is no significant likelihood of removal in the reasonably foreseeable

future,” after which the burden shifts to the Government to respond with evidence

sufficient to rebut the Petitioner’s showing. Id.

        Petitioner argues that the Magistrate Judge gave insufficient weight to the ongoing

impacts of the COVID-19 pandemic and civil unrest in Ethiopia in concluding that

Petitioner had not met his initial Zadvydas burden. Although the R&R sufficiently

addressed the circumstances of COVID-19 in Ethiopia, the civil conflict in Ethiopia has

rapidly intensified in the weeks since the R&R was issued. The Department of State

currently reports a Level 4 travel advisory for Ethiopia and warns that there is significant

civil unrest and armed conflict in all border regions and in the Southern Nations

Nationalities and Peoples (SNNP), East Hararge, and Benishangul-Gumuz regions, and

significant portions of Oromia State. U.S. Dep’t of State, Travel Advisories: Ethiopia,

travel.state.gov/traveladvisories/ethiopia-travel-advisory.html (last visited May 17,

2021). On May 15, 2021, the State Department also issued a statement decrying the

increasing hostilities and denial of humanitarian access in Ethiopia’s Tigray Region. U.S.

Dep’t    of    State,   Press   Release,    state.gov/continuing-atrocities-and-denial-of-

humanitarian-access-in-ethiopias-tigray-region/ (last visited May 17, 2021).


                                            -6-
       Although the United States has represented to the Court that travel documents

have been issued and plans are underway for Petitioner’s removal, at a status conference

between the parties on May 17, 2021, the government acknowledged that the escalation

of civil conflict introduces additional uncertainty into the timeline for Petitioner’s removal

to Ethiopia. The Court therefore finds that political conditions in Ethiopia suggest that

removal is not likely in the reasonably foreseeable future, and the United States has not

sufficiently rebutted that presumption. See, e.g., Ahmed v. Brott, No. 14-5000, 2015 WL

1542131, at *4 (D. Minn. Mar. 17, 2014), report and recommendation adopted, 2015 WL

1542155 (D. Minn. Apr. 7, 2015) (noting that political conditions in the country of origin

are one of five types of cases where there is no significant likelihood of removal); Jama v.

ICE, No. 01-1172, 2005 WL 1205160, at *4 (D. Minn. May 20, 2005) (ordering detainee’s

supervised release because conditions in the country of removal rendered removal

unsafe or impossible).

       Further, although the Department of Homeland Security, ICE, and others have

been enjoined from enforcing the proposed 100-day pause on removals, see Texas v.

United States, No. 21-00003, 2021 WL 723856, at *53 (S.D. Tex. Feb. 23, 2021), ICE has

reaffirmed that its enforcement priorities focus on national security, border security, and

public safety considerations, see ICE Interim Guidance: Civil Immigration Enforcement and

Removal Priorities (Feb. 18, 2021), available at: https://www.ice.gov/doclib/news/

releases/2021/021821_civil-immigration-enforcement_interim-guidance.pdf. Based on


                                             -7-
the record, Petitioner does not fall into any of those priority groups, indicating that his

removal is unlikely to be imminent despite ongoing removal enforcement. Further, the

Court is not satisfied that ICE’s regular review of post-final order detainees’ cases after

the expiration of the 90-day removal period sufficiently addresses the due process

concerns arising from Petitioner’s prolonged detention. See Zadvydas, 533 U.S. at 690–

92, 699.

       The Court acknowledges the United States’ interest in ensuring that removable

persons are available when removal is practicable. The need to balance this legitimate

governmental interest with a detainee’s fundamental liberty interest is precisely why

Congress established the option of supervised release for those awaiting final removal

who are neither flight risks nor dangers to the community. 8 U.S.C. § 1231(a)(3); see also

Zadvydas, 533 U.S. at 700.

       The United States has not argued that Petitioner is a threat to the community or a

flight risk, and has not sufficiently rebutted the presumption—based upon the

Petitioner’s evidence and the Court’s own assessment of the deteriorating situation in

Ethiopia—that removal in the reasonably foreseeable future is unlikely. The Court

therefore finds that continued detention is unwarranted and that the less restrictive

alternative of supervised release, subject to appropriate conditions and monitoring, is

appropriate and serves the interests of all parties.




                                            -8-
                                       ORDER

      Based on the foregoing, and all the files, records, and proceedings herein, IT IS

HEREBY ORDERED that:

      1. Petitioner’s Objections to the R&R [Docket No. 13] are SUSTAINED;

      2. The R&R [Docket No. 11] is REJECTED;

      3. The Petition for Writ of Habeas Corpus [Docket No. 1] is GRANTED.

      IT IS FURTHER ORDERED that:

      4. Petitioner be released no later than 10:00AM CDT on Wednesday, May 19,

         2021, subject to appropriate conditions of supervision and monitoring.

      LET JUDGMENT BE ENTERED ACCORDINGLY.




DATED: May 18, 2021                             _____                    _____
at Minneapolis, Minnesota.                            JOHN R. TUNHEIM
                                                          Chief Judge
                                                  United States District Court




                                         -9-
